Case: 16-13404     Date Filed: 08/24/2017    Page: 1 of 20


                                                                           [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 16-13404
                            ________________________

                       D.C. Docket No. 1:15-cv-03735-TWT



KATHLEEN N. PEDRO,
on behalf of herself and all others similarly situated.,

                                                                Plaintiff - Appellant,

                                        versus

EQUIFAX, INC.,
                                                                           Defendant,
TRANSUNION LLC,

                                                               Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (August 24, 2017)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:
              Case: 16-13404     Date Filed: 08/24/2017   Page: 2 of 20


      This appeal requires us to decide whether a consumer reporting agency

adopted an objectively unreasonable interpretation of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq., when it stated on a consumer’s credit report that she

was an authorized user of her parents’ credit card account. Kathleen Pedro’s

parents listed her as an authorized user on their credit card account, which later

went into default. A consumer reporting agency, TransUnion LLC, listed the

delinquent account on Pedro’s credit report with a notation that she was an

authorized user of the account. TransUnion also included the account when

calculating Pedro’s credit score, which caused her credit score to fall. Pedro then

filed a complaint that TransUnion willfully violated a provision of the Act that

requires that a consumer reporting agency “follow reasonable procedures to assure

maximum possible accuracy of the information concerning the individual about

whom the report relates.” 15 U.S.C. §§ 1681e(b), 1681n. The district court

dismissed the complaint for failing to allege a plausible claim for relief. Because it

was not objectively unreasonable for TransUnion to interpret section 1681e(b) to

permit it to report an account for which a consumer is an authorized user, we

affirm.

                                I. BACKGROUND

      When Kathleen Pedro’s parents fell ill, they designated her as an authorized

user on their credit card account with Capital One. Pedro used the card to help her



                                          2
              Case: 16-13404     Date Filed: 08/24/2017      Page: 3 of 20


parents make purchases and to purchase airline tickets that she used to visit her

parents. She alleged that, as an authorized user, “she never assumed and had no

financial responsibility for any debts on that card.”

      When Pedro’s parents died in 2014, their account with Capital One went into

default. On January 25, 2015, Pedro received an alert from a credit monitoring

service that informed her that her credit score had dropped more than 100 points on

her Equifax credit report. Pedro also discovered that her credit score had dropped

on her TransUnion credit report, and she determined that the default on her

parents’ Capital One account caused the credit drop.

      After Pedro complained that the delinquency on her parents’ account had

affected her credit, Capital One removed Pedro from the account. But TransUnion

did not remove the account from Pedro’s credit report. TransUnion instead listed

the account on her credit report with the notation account relationship terminated.

Capital One eventually requested that TransUnion and Equifax delete the account

from Pedro’s credit reports, and the agencies complied. Pedro alleged that her

credit score then “returned to its prior excellent level.”

      Pedro filed a complaint in the district court that Equifax and TransUnion had

willfully violated the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., by

failing to “follow reasonable procedures to assure maximum possible accuracy” of

the credit reports of authorized users of credit card accounts, id. §§ 1681e(b),



                                           3
              Case: 16-13404     Date Filed: 08/24/2017    Page: 4 of 20


1681n. She alleged that the procedures used by Equifax and TransUnion that led

them to report her parents’ account on her credit report caused her credit reports to

reflect a debt she did not owe, which in turn caused her credit report and score to

be inaccurate. The gravamen of Pedro’s complaint was that it was inaccurate to list

her parents’ credit card account on her credit report because it implied that she was

liable on the account when she was not. She sought statutory damages, punitive

damages, attorney’s fees, and the certification of a class action.

      Equifax moved to dismiss Pedro’s complaint, Fed. R. Civ. P. 12(b)(6), and

TransUnion joined the motion. The agencies argued that Pedro could not establish

a willful violation of the Act because the agencies followed an objectively

reasonable interpretation of the Act. See Safeco Ins. Co. of Am. v. Burr, 551 U.S.
47, 69 (2007). The district court granted the motion to dismiss. It determined that

Pedro failed to allege a willful violation of section 1681e(b) because it was not

objectively unreasonable for the consumer reporting agencies to read section

1681e(b) to permit them to report information about accounts for which the

consumer is an authorized user. Pedro appealed, and at her request, we dismissed

her appeal as to Equifax.

                            II. STANDARD OF REVIEW

      “We review de novo the dismissal of a complaint under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim and construe all the allegations



                                           4
              Case: 16-13404      Date Filed: 08/24/2017    Page: 5 of 20


as true.” Feldman v. Am. Dawn, Inc., 849 F.3d 1333, 1339 (11th Cir. 2017). “A

plaintiff must plausibly allege all the elements of the claim for relief. Conclusory

allegations and legal conclusions are not sufficient; the plaintiff[] must state a

claim to relief that is plausible on its face.” Id. at 1339–40 (citations and internal

quotation marks omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

                                  III. DISCUSSION

      We divide our discussion in two parts. First, we explain that Pedro has

standing because she alleged that she suffered an injury in fact. Second, we explain

that the district court correctly dismissed Pedro’s complaint because TransUnion

could not have willfully violated the Fair Credit Reporting Act.

               A. Pedro Alleged That She Suffered an Injury in Fact.
      Article III of the Constitution of the United States “restricts the jurisdiction

of the federal courts to litigants who have standing to sue.” Nicklaw v.

CitiMortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016). This threshold

requirement “must be addressed prior to and independent of the merits of a party’s

claims.” Common Cause/Ga. v. Billups, 554 F.3d 1340, 1349 (11th Cir. 2009)




                                            5
              Case: 16-13404     Date Filed: 08/24/2017    Page: 6 of 20


(citation omitted). Pedro, as the party invoking federal jurisdiction, “bears the

burden of proving standing.” Id. (citation omitted).

      The “irreducible constitutional minimum of standing” consists of three

elements: injury in fact, causation, and redressability. Lujan v. Defs. of Wildlife,

504 U.S. 555, 560–61 (1992). TransUnion contends that Pedro lacks standing

because she failed to prove that she suffered an injury in fact. We disagree.

      “An injury sufficient for standing purposes is ‘an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) actual or

imminent, not conjectural or hypothetical.” Common Cause/Ga., 554 F.3d at 1350

(quoting Lujan, 504 U.S. at 560). A concrete injury “must actually exist,” meaning

it must be “real and not abstract.” Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1548

(2016) (citations and internal quotation marks omitted). An intangible injury, like a

violation of the right to free speech, can be concrete. Id. at 1549.

      “In determining whether an intangible harm constitutes injury in fact, both

history and the judgment of Congress play important roles.” Id. “[I]t is instructive

to consider whether an alleged intangible harm has a close relationship to a harm

that has traditionally been regarded as providing a basis for a lawsuit in English or

American courts.” Id. And Congress may “elevate to the status of legally

cognizable injuries concrete, de facto injuries that were previously inadequate in

law.” Id. (alteration adopted) (quoting Lujan, 504 U.S. at 578). An injury is



                                           6
              Case: 16-13404      Date Filed: 08/24/2017    Page: 7 of 20


“particularized” if it “affect[s] the plaintiff in a personal and individual way.” Id. at

1548 (quoting Lujan, 504 U.S. at 560 n.1).

      Pedro alleged an injury that is both concrete and particular. Pedro alleged a

concrete injury because the harm caused by the alleged violation of the Act—the

reporting of inaccurate information about Pedro’s credit to a credit monitoring

service—has a close relationship to the harm caused by the publication of

defamatory information, which has long provided the basis for a lawsuit in English

and American courts. See, e.g., Restatement (First) of Torts § 569 cmt. g (Am. Law

Inst. 1938) (explaining that it is “actionable per se” to publish a false statement that

another has “refus[ed] to pay his debts”). Pedro also alleged a concrete injury

because she alleged that she “lost time . . . attempting to resolve the credit

inaccuracies.” Cf. Palm Beach Golf Center-Boca, Inc. v. John G. Sarris, D.D.S.,

P.A., 781 F.3d 1245, 1252–53 (11th Cir. 2015) (explaining that the occupation of a

fax machine during the transmission of an unwanted fax constituted a concrete

injury). And Pedro’s alleged injuries affected her personally. Indeed, her credit

score dropped 100 points as a result of the challenged conduct. Because Pedro

alleged that she suffered an injury in fact, she has standing to pursue her complaint.

                   B. Pedro’s Complaint Failed to State a Claim.

      Congress enacted the Fair Credit Reporting Act to ensure “fair and accurate

credit reporting.” 15 U.S.C. § 1681(a)(1). In pursuit of this goal, the Act “imposes



                                            7
              Case: 16-13404     Date Filed: 08/24/2017    Page: 8 of 20


a host of requirements concerning the creation and use of consumer reports,”

Spokeo, 136 S. Ct. at 1545, and makes any consumer reporting agency that

willfully fails to comply with one of these requirements with respect to a consumer

liable to that consumer for actual, statutory, or punitive damages, 15 U.S.C.

§ 1681n(a). Pedro argues that TransUnion willfully violated section 1681e(b) of

the Act, which states that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report

relates.” Id. § 1681e(b) (emphasis added). We disagree.

      To establish that TransUnion willfully failed to comply with section

1681e(b), Pedro must establish that TransUnion either knowingly or recklessly

violated that section. Levine v. World Fin. Network Nat’l Bank, 554 F.3d 1314,

1318 (11th Cir. 2009); see also Safeco, 551 U.S. at 56–57. An agency recklessly

violates the Act if it takes an action that “is not only a violation under a reasonable

reading of the statute’s terms, but shows that the company ran a risk of violating

the law substantially greater than the risk associated with a reading that was merely

careless.” Safeco, 551 U.S. at 69. A consumer reporting agency that adopts a

reading of the Act that is “not objectively unreasonable” based on the text of the

Act, judicial precedent, or guidance from administrative agencies “falls well short

of raising the ‘unjustifiably high risk’ of violating the statute necessary for reckless



                                           8
              Case: 16-13404     Date Filed: 08/24/2017    Page: 9 of 20


liability.” Id. at 70. A consumer reporting agency that adopts an objectively

reasonable reading of the Act does not knowingly violate the Act. Id. at 70 n.20. So

contrary to Pedro’s argument, if TransUnion adopted an interpretation of the Act

that was not objectively unreasonable, we will not look at its subjective intent. See

Levine, 554 F.3d at 1319 (declining to consider the subjective intent of a consumer

reporting agency when it “act[ed] in accord with an objectively reasonable

interpretation of the Act”).

      TransUnion adopted an interpretation of the Act that was objectively

reasonable. TransUnion could have reasonably interpreted the Act to permit it to

report that Pedro was an authorized user on her parents’ credit card account

because it could have understood the standard of “maximum possible accuracy,”

15 U.S.C. § 1681e(b), to require only that TransUnion report information that is

technically accurate. That interpretation is not objectively unreasonable because it

has a “foundation in the statutory text and a sufficiently convincing justification.”

Safeco, 551 U.S. at 69–70.

      Courts have offered two definitions of “maximum possible accuracy,” 15

U.S.C. § 1681e(b). Some courts have ruled that the standard requires only that

credit reporting agencies report information that is “technically accurate;” that is,

information that is not false. Heupel v. Trans Union LLC, 193 F. Supp. 2d 1234,

1240 (N.D. Ala. 2002); see Grant v. TRW, Inc., 789 F. Supp. 690, 692 (D. Md.



                                           9
             Case: 16-13404     Date Filed: 08/24/2017    Page: 10 of 20


1992); accord McPhee v. Chilton Corp., 468 F. Supp. 494, 497–98 (D. Conn.

1978). Under this approach, TransUnion complied with the Act when it reported

that Pedro was an authorized user on her parents’ account because that information

was true. Other courts have ruled that section 1681e(b) requires that credit

reporting agencies report information that is both “technically accurate” and not

misleading or incomplete. See Dalton v. Capital Associated Indus., Inc., 257 F.3d
409, 415 (4th Cir. 2001); Pinner v. Schmidt, 805 F.2d 1258, 1261, 1263 (5th Cir.

1986); Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40 (D.C. Cir. 1984). Under

this approach, TransUnion complied with the Act when it reported that Pedro was

an authorized user on her parents’ account only if that information was not

misleading or incomplete.

      Although the better reading of the Act requires that credit reports be both

accurate and not misleading, we cannot say that reading the Act to require only

technical accuracy was objectively unreasonable. The definitions of “maximum,”

“possible,” and “accuracy” suggest that the information reported by a consumer

reporting agency must be free from error to the greatest extent within the power of

the consumer reporting agency. See Maximum, Webster’s New International

Dictionary 1517 (2d ed. 1961) (defining “maximum” as “[g]reatest in quantity or

highest in degree attainable or attained”); id. at 1927 (defining “possible” as

“[w]ithin the powers of performance attainment”); id. at 17 (defining “accuracy” as



                                          10
              Case: 16-13404     Date Filed: 08/24/2017    Page: 11 of 20


“freedom from mistake or error”). That is, in addition to being true, the

information must not be misleading. But the less stringent approach of technical

accuracy also has a foundation in the text. Several courts have read the Act to

require only technical accuracy. Heupel, 193 F. Supp. 2d at 1240; Grant, 789 F.

Supp. at 692; McPhee, 468 F. Supp. at 497–98. Although other courts disagree

with that reading, e.g., Dalton, 257 F.3d at 415, where the courts are divided, it

was not objectively unreasonable for TransUnion to read the Act to require only

technical accuracy, cf. Murray v. New Cingular Wireless Servs., Inc., 523 F.3d
719, 726 (7th Cir. 2008) (Easterbrook, J.) (determining that the interpretation of a

reporting agency that “conspicuous” included six-point type was objectively

reasonable where courts of appeals disagreed on the interpretation of

“conspicuous”). Because the reading adopted by TransUnion “has a foundation in

the statutory text and a sufficiently convincing justification to have persuaded

[multiple courts] to adopt it,” Safeco, 551 U.S. at 69–70, that reading was not

objectively unreasonable even though we disagree with it.

      Pedro also fails to cite any authority that “might have warned [TransUnion]

away from the view it took.” Id. at 70. Pedro cites no judicial precedent or agency

guidance that states that reporting information about accounts for which a

consumer is an authorized user fails to meet the standard of maximum possible

accuracy. To the contrary, at least one district court has held that it is not



                                           11
             Case: 16-13404     Date Filed: 08/24/2017    Page: 12 of 20


inaccurate to list authorized user information on a credit report. See Bailey v.

Equifax Info. Servs., LLC, No. 13-10377, 2013 WL 3305710, at *6 (E.D. Mich.

July 1, 2013).

      Because TransUnion adopted an interpretation of the Act that was not

objectively unreasonable, it did not willfully violate the requirement that it follow

reasonable procedures to assure the maximum possible accuracy of reported

information. TransUnion could reasonably interpret the Act to permit it to report

information that was technically accurate: that Pedro was an authorized user of her

parents’ credit card account. TransUnion could not have willfully violated the

requirement that it adopt reasonable procedures to assure maximum possible

accuracy if, under a reasonable interpretation of the Act, the information it reported

met the standard of maximum possible accuracy.

      Pedro contends that TransUnion willfully violated section 1681e(b) even

under the approach of technical accuracy, but she fails to identify any false

information reported by TransUnion. She maintains that reporting the credit

delinquencies of her parents on her credit report cannot be “technically accurate”

because it caused her credit report to list the credit history of someone other than

her. But TransUnion listed that information on Pedro’s credit report with the

notation “authorized user,” and Pedro admits that she was an authorized user of her




                                          12
             Case: 16-13404       Date Filed: 08/24/2017   Page: 13 of 20


parents’ account. Because the information TransUnion reported was true, it met the

standard of technical accuracy.

      Pedro also asserts that TransUnion willfully violated section 1681e(b) when

it reported information about her parents’ credit card account on her credit report

because the information did not “concern[] the individual about whom the report

relates,” 15 U.S.C. § 1681e(b), but it was not objectively unreasonable for

TransUnion to determine that information about a credit card account for which an

individual is an authorized user concerns that individual. Although Pedro asserts

that she was not financially liable for debts on her parents’ credit card account, her

name was on the account and she used the credit card to make purchases. It was

reasonable for TransUnion to determine that information about the account

concerned Pedro.

      Finally, Pedro argues that “[w]illfulness is a question of fact almost never

suitable to resolution on a motion to dismiss,” but we disagree. District courts may,

and often do, determine on the pleadings that a plaintiff failed to plead willfulness

when the interpretation of the relevant statute by the consumer reporting agency

was not objectively unreasonable. See King v. MovieTickets.com, Inc., 555 F.

Supp. 2d 1339, 1342–43 (S.D. Fla. 2008); Horsch v. Wells Fargo Home Mortg., 94
F. Supp. 3d 665, 678 (E.D. Pa. 2015); see also Shlahtichman v. 1-800 Contacts,

Inc., 615 F.3d 794, 795–96, 803–04 (7th Cir. 2010) (affirming the dismissal of a



                                           13
             Case: 16-13404     Date Filed: 08/24/2017   Page: 14 of 20


complaint where it was objectively reasonable for an agency to interpret a

provision in the Fair and Accurate Credit Transactions Act not to apply to email

receipts); Long v. Tommy Hilfiger U.S.A., Inc., 671 F.3d 371, 377 (3d Cir. 2012)

(same). And although Pedro states that Hinkle v. Midland Credit Management, Inc.

establishes that willfulness is almost never resolvable on a motion to dismiss, the

consumer reporting agency in Hinkle did not argue that it had adopted an

objectively reasonable interpretation of the Act. 827 F.3d 1295 (11th Cir. 2016).

As a result, we did not address whether the interpretation of the agency was

objectively reasonable.

      The district court correctly dismissed Pedro’s complaint. TransUnion

interpreted section 1681e(b) to permit it to report information that was technically

accurate, such as Pedro’s status as an authorized user on her parents’ credit card

account. That interpretation was not objectively unreasonable based on the text of

the Act, judicial precedent, and guidance from administrative agencies. Because

TransUnion adopted an interpretation of the Act that was objectively reasonable,

TransUnion did not willfully violate the Act.

                                IV. CONCLUSION

      We AFFIRM the dismissal of Pedro’s complaint.




                                         14
             Case: 16-13404     Date Filed: 08/24/2017   Page: 15 of 20


ROSENBAUM, Circuit Judge, concurring:

      I agree with the panel opinion. I write separately, though, to address in more

depth some of the issues this appeal raises.

                                          I.

                                         A.

      We have previously described the twin goals of the Fair Credit Reporting

Act, 15 U.S.C. §§ 1681, et seq., as “ensuring that [credit-reporting] agencies

imposed procedures that were . . . ‘fair and equitable to the consumer,’ . . . [and]

that also met the ‘needs of commerce’ for accurate credit reporting.” Cahlin v.

Gen. Motors Acceptance Corp., 936 F.2d 1151, 1158 (11th Cir. 1991) (quoting 15

U.S.C. § 1681(b)).     Towards those ends, 15 U.S.C. § 1681e(b) requires that

[w]henever a consumer reporting agency prepares a consumer report it shall follow

reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.”

      Here, the dispute concerns the meaning of “maximum possible accuracy”

within § 1681e(b). All four Circuits that have opined on this phrase have agreed

that it means something more than “technical accuracy.” See Cortez v. Trans

Union, LLC, 617 F.3d 688, 709 (3d Cir. 2010) (describing the “distinction between

‘accuracy’ and ‘maximum possible accuracy’” as “quite dramatic”); Dalton v.

Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001) (“A report is



                                         15
               Case: 16-13404   Date Filed: 08/24/2017   Page: 16 of 20


inaccurate when it is ‘patently incorrect’ or when it is ‘misleading in such a way

and to such an extent that it can be expected to [have an] adverse []’ effect”)

(citation omitted); Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40 n.4 (D.C.

Cir. 1984) (“We think it clear that Congress meant the Act to address more than

technically inaccurate reports.”); Pinner v. Schmidt, 805 F.2d 1258, 1262-63 (5th

Cir. 1986); cf. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th

Cir. 2009) (discussing the difference between “technical[] [in]accura[cy]” and

“inaccurate” while opining on the meaning of the phrase “if the investigation finds

that the information is incomplete or inaccurate,” found within 15 U.S.C. § 1681s-

2(b)(1)(D)).

      Rather, based on the language of the phrase and the purpose of the FCRA,

these courts have determined that “maximum possible accuracy” means that a

report must not be misleading or incomplete. See Cortez, 617 F.3d at 709; Dalton,
257 F.3d at 415; Koropoulos, 734 F.2d at 40-44; Pinner, 805 F.2d at 1262-63. As

the Fourth Circuit has explained, “A report is inaccurate . . . when it is misleading

in such a way and to such an extent that it can be expected to have an adverse

effect.”    Dalton, 257 F.3d at 415 (alteration, quotation marks, and citation

omitted).

      Judge Fong succinctly and effectively explained the practical and important

difference between a report that is “technically accurate” and one that has



                                         16
            Case: 16-13404    Date Filed: 08/24/2017   Page: 17 of 20


“maximum possible accuracy”: it’s the difference between “report[ing] that a

person was ‘involved’ in a credit card scam” and “report[ing] that he was in fact

one of the victims of the scam.” Alexander v. Moore & Assocs., Inc., 553 F. Supp.
948, 952 (D. Haw. 1982); see also Pinner, 805 F.2d at 1263 (quoting Judge Fong’s

explanation, as quoted in Swoager v. Credit Bureau of Greater St. Petersburg, 608
F. Supp. 972, 977 (M.D. Fla. 1985)); Cortez, 617 F.3d at 709 (quoting Pinner’s

reliance on Judge Fong’s explanation).

      But though § 1681e(b) speaks of “maximum possible accuracy,” it also

qualifies the limits of the required “maximum possible accuracy.”       A credit-

reporting agency need only follow “reasonable procedures to assure maximum

possible accuracy.” 15 U.S.C. § 1681e(b).

      The District of Columbia Circuit has construed this language to impose a

balancing test. Koropoulos, 734 F.2d at 42. Under this balancing test, the court

“weigh[s] the potential that the information will create a misleading impression

against the availability of more accurate [or complete] information and the burden

of providing such information.” Id. (quoting Alexander, 553 F. Supp. at 952)

(quotation marks omitted). The greater the potential to mislead (meaning, “the

greater the harm [the information] can cause the consumer”) and the more readily

available “clarifying information,” the higher the reporting agency’s burden to

provide the clarifying information. Id. (quoting Alexander, 553 F. Supp. at 952)



                                         17
             Case: 16-13404    Date Filed: 08/24/2017   Page: 18 of 20


(quotation marks omitted). But on the other side of the coin, a reporting agency

need not undertake a burdensome task to provide clarifying information when “the

misleading information is of relatively insignificant value” and the agency’s

procedures are otherwise reasonable. Id. (quoting Alexander, 553 F. Supp. at 952)

(quotation marks omitted); see also Cortez, 617 F.3d at 709 (“Judging the

reasonableness of a credit reporting agency’s procedures involves weighing the

potential harm from inaccuracy against the burden of safeguarding against such

inaccuracy.”) (citation and quotation marks omitted).

                                        B.

      With these standards in mind, I consider whether TransUnion’s reporting of

Pedro’s parents’ delinquent account information on Pedro’s credit report satisfied

the “maximum possible accuracy” standard. First, we must assess whether the

inclusion of the information was misleading in a harmful way. Clearly, it was.

      True, TransUnion reported that Pedro was only an authorized user on her

parents’ account. TransUnion also asserted during oral argument that those who

use the reports would understand from the code TransUnion used to report her

authorized-user status that Pedro was not financially responsible for her parents’

delinquent account. But significantly, the report appears to give no indication that

including this account information caused Pedro’s credit score to drop more than

100 points. That 100-point-plus drop—due to no fault of Pedro’s—harmed Pedro



                                        18
              Case: 16-13404      Date Filed: 08/24/2017      Page: 19 of 20


in that it “reduc[ed] . . . her ability to obtain credit, . . . increase[d] . . . the cost of

obtaining such credit that she was able to secure, los[t] [her] economic

opportunities, and los[t] [her] creditworthiness.”            Compl., ¶ 30.        Yet the

information did not accurately reflect on her personal creditworthiness. Indeed,

almost as soon as the information was removed, Pedro’s credit rating returned to

its “prior excellent level.” Id. at ¶ 29.

       We have said that FCRA’s goals include fairness and equity to the consumer

while still meeting the needs of commerce for accurate information in credit

reports. Reporting delinquent “authorized user” accounts where the user is not

financially responsible for the debt, without indicating how including such

information in the credit score affects the credit score meets neither goal. Rather,

stating the consumer’s credit score both with and without accounts for which she is

not financially responsible gives the consumer and those who rely on credit reports

the fairest, most accurate, and least misleading picture of the consumer’s credit.

And for this reason, it much better satisfies the purposes of FCRA than the

reporting practice at issue here.

       But that is not the end of the analysis. We must also consider the burden on

TransUnion to provide such information in its credit reports. TransUnion uniquely

possesses the information necessary to evaluate the burden such a procedure would

place on it. For that reason, this part of the inquiry of whether Pedro stated a claim



                                             19
            Case: 16-13404     Date Filed: 08/24/2017   Page: 20 of 20


that TransUnion violated § 1681e(b) often will be inappropriate for resolution at

the motion-to-dismiss stage.

                                        II.

      Here, though, we need not remand this matter to the district court for further

proceedings because Pedro alleges only a willful violation. And for the reasons

my colleague has explained, she cannot show that.




                                        20